                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

                                   )
ILYA LIVIZ,                        )
                Plaintiff,         )
                                   )        CIVIL ACTION
           v.                      )        NO. 19-10304-WGY
                                   )
CHARLIE BAKER, et al.,             )
               Defendants.         )
                                   )


YOUNG, D.J.                                           February 21, 2019

                             MEMORANDUM AND ORDER

     For the reasons stated below, the Court allows plaintiff’s

motions for leave to proceed in forma pauperis, denies plaintiff’s

motion for injunctive relief, and directs plaintiff to file an

amended complaint.

I.   Relevant Background

     On February 19, 2019, Plaintiff Ilya Liviz (“Liviz”), filed a

complaint naming as defendants the governor for each state.     Docket

No. 1.   With the complaint, Liviz filed a motion for leave to proceed

in forma pauperis.   Docket No. 2.     The following day, on February 20,

2019, Liviz filed a corrected motion for leave to proceed in forma

pauperis and an ex-parte application for temporary restraining order

and order to show cause why a preliminary injunction should not

issue.   Docket Nos. 4, 5.

     Plaintiff’s 32-page complaint is divided into 6 parts as

follows: Part I (federal court jurisdiction); Part II (civil action

general allegations); Part III (class-wide injury); Part IV
(constitutional basis); Part V (injunctive relief class); and Part VI

(relief sought).   See Complaint (“Compl.”).   In addition to asserting

constitutional and common-law claims, the complaint alleges

violations of the Sherman Antitrust Act, 15 U.S.C. § 1, et seq.; the

Clayton Act; the Fair Debt Collection Practices Act, 15 U.S.C. §

1692, et seq.; 29 U.S.C. § 187(a); 42 U.S.C. § 1981; 42 U.S.C. §

1981(a)(1); 42 U.S.C. § 1982; 42 U.S.C. § 1983; 42 U.S.C. § 1985; 42

U.S.C. § 1986.   Id. at ¶¶ 120 - 180.

     Through this purported class action, Liviz seeks to challenge

alleged discriminatory conduct concerning the right to travel.    Id.

at ¶¶ 3, 48.   Liviz alleges that his Massachusetts drivers’ license

was (1) deemed non-renewable based upon unpaid tickets, id. at ¶ 26,

and (2) suspended based upon three surchargable events.     Id. at ¶ 28.

Plaintiff explains that by the paying applicable fees and completing

a driver retraining program, he could obtain a Massachusetts driver’s

license.   Id. at ¶ 30.   However, Liviz complains that that many of

the listed offenses are inaccurate and/or not within a 24-month

period.    Id. at ¶ 31. Plaintiff contends that because of his

indigence, his right to operate a motor vehicle is improperly

restricted by the Commonwealth of Massachusetts.   Id. at ¶ 39.

Plaintiff seeks unspecified damages, class certification and

injunctive relief.   Id. at Part III (prayer for relief).




                                   [2]
      As to the motion for injunctive relief, Liviz seeks an order

enjoining Governor Baker or any state agent from preventing plaintiff

from operating a motor vehicle. See Pl.’s Mot., 5-1 (proposed order).

II.   Plaintiff’s Motions to Proceed in forma pauperis

      Upon review of Liviz’ motions for leave to proceed in forma

pauperis, the Court concludes that he is without income or assets to

pay the $400.00 filing fee. The motions are therefore granted.

III. Preliminary Screening of the Complaint

      When a plaintiff seeks to file a complaint without prepayment of

the filing fee, summonses do not issue until the Court reviews the

complaint and determines that it satisfies the substantive

requirements of 28 U.S.C. § 1915.    Section 1915 authorizes federal

courts to dismiss a complaint sua sponte if the claims therein lack

an arguable basis in law or in fact, fail to state a claim on which

relief may be granted, or seek monetary relief against a defendant

who is immune from such relief.   See 28 U.S.C. § 1915(e)(2).

      A.   Standing

      A federal court is empowered only to decide “cases” and

“controversies.” N.H. Right to Life Political Action Comm. v.

Gardner, 99 F.3d 8, 13 (1st Cir. 1996) (citing U.S. Const. art. III).

In order to establish standing, Liviz must show that (1) he

personally has suffered some actual or imminent injury as a result of

the challenged conduct; (2) the injury can fairly be traced to that

conduct; and (3) the injury likely will be redressed by a favorable

decision from the court. Lujan v. Defenders of Wildlife, 504 U.S.
                                    [3]
555, 560–61 (1992).   Here, there are no adequate allegations that the

non-Massachusetts defendants caused the plaintiff any injury.

Conclusory assertions of harm in states other than Massachusetts do

not remedy this deficiency.

     B.    Rooker-Feldman doctrine

     To the extent Liviz challenges the constitutionality of his

license suspension or non-renewal, federal district courts do not

have discretion to exercise jurisdiction “over cases brought by

‘state-court losers’ challenging ‘state-court judgments rendered

before the district court proceedings commenced.’” Lance v. Dennis,

546 U.S. 459, 460 (2006) (per curiam) (quoting Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284, (2005)).    The Rooker-

Feldman doctrine precludes a federal action if the relief requested

would effectively reverse or void a state court decision, or if the

plaintiff’s claims are “inextricably intertwined” with the state

court action.   See Johnson v. De Grandy, 512 U.S. 997, 1005-1006

(1994).   To the extent Liviz seeks to have this federal court review

the underlying motor vehicle infractions, find them incorrect and

reverse such decisions, there is no jurisdiction for such federal

court review.

     C.    Right to Travel

     Liviz contends that the defendants deprived him of his

fundamental right to travel because of the suspension and non-renewal

of his Massachusetts driver’s license.     However, enforcement of state

motor vehicle licensure requirements does not violate the United
                                     [4]
States Constitution.    The Supreme Court has recognized a

constitutional right to travel. See Attorney General of New York v.

Soto–Lopez, 476 U.S. 898, 903 (1986).     However, the constitutional

right to travel guarantees: (1) citizens of one State the right to

travel across borders into another State; (2) visiting citizens the

right to be treated as “a welcome visitor rather than an unfriendly

alien”; and (3) newly-arrived residents the right to the same

privileges and immunities that longstanding citizens of the state

enjoy, Saenz v. Roe, 526 U.S. 489, 500–05 (1999), but not the right

to drive a car without a license, Miller v. Reed, 176 F.3d 1202,

1205–06 (9th Cir. 1999).

     Liviz contends that his liberty interest in traveling has been

impeded by the loss of driver’s license and that, but for his

inability to pay, he would have his driver’s license.    This

allegation is insufficient to state a claim that the government

violated his right to travel.   The right to travel protects how a

citizen in a state is treated by the government compared to other

citizens in that same state or another state. See Pelland v. Rhode

Island, 317 F.Supp.2d 86, 91–94 (D.R.I. 2004) (discussing cases where

state action has restricted person's right to travel. Liviz has not

alleged any action taken by the defendants that impermissibly

restricted his ability to travel.

     D.   Due Process

     Because the requirements of procedural due process “apply only

to the deprivation of interests encompassed by the [Constitution’s]
                                    [5]
protection of liberty and property” and because “the range of

interests protected by procedural due process is not infinite,” see

Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569–70 (1972),

the “first inquiry in every due process challenge is whether the

plaintiff has been deprived of a protected interest in ‘property’ or

‘liberty,’” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 59

(1999). If an individual is deprived of a property or liberty

interest, “the question remains what process is due.” Collins v.

Univ. of N.H., 746 F.Supp.2d 358, 368 (D. N.H. 2010) (quoting FDIC v.

Mallen, 486 U.S. 230, 240 (1988)). If the court finds that the

plaintiff has been deprived of such an interest, it evaluates whether

the government’s procedures comport with due process. See Am. Mfrs.

Mut. Ins. Co., 526 at 59.

     Liviz contends that but for his inability to pay, he would have

his Massachusetts driver’s license restored.   Given the multiple

procedures available to avoid suspension and/or non-renewal, the

allegations have not shown that the process for suspending

plaintiff’s license is constitutionally inadequate.   There are

opportunities to challenge the factual premise for non-renewal and/or

suspension as well as avenues through which to avoid the loss of a

license.

     To the extent Liviz alleges that a violation of substantive due

process, plaintiffs must “prove that they suffered the deprivation of

an established life, liberty or property interest, and that such

deprivation occurred through governmental action that shocks the
                                 [6]
conscience.”    Najas Realty, LLC v. Seekonk Water District, 821 F.3d

134, 145 (1st Cir. 2016)(citation and quotation omitted) (emphasis in

original).    To shock the conscience, the challenged conduct must be

“egregious” and “outrageous,” Melendez-Garcia v. Sanchez, 629 F.3d

25, 37 (1st Cir. 2010) (citation and quotation omitted), such as

conduct that is “intended to injure in some way unjustifiable by any

government interest.,” Rivera v. Rhode Island, 402 F.3d 27, 3 91st

Cir. 2005) citation and quotation omitted) (emphasis in original).

No such offensive conduct is at issue here and the complaint fails to

allege inadequate process.

      E.     Plaintiff’s Complaint is Subject to Dismissal

      In light of the foregoing, this action will be dismissed in 21

days unless Liviz files an Amended Complaint which cures the pleading

deficiencies noted herein.      Any amended complaint must comply with

Rules 8 and 10 of the Federal Rules of Civil Procedure, in that it

must clearly state the grounds for relief and include specific

factual allegations in support of those claims.     The plaintiff must

clearly identify each named defendant and state the specific

allegations against each.    The amended complaint must also

demonstrate how the plaintiff was harmed by each defendant’s actions.

IV.   Motion for Injunctive Relief

      “‘A plaintiff seeking a preliminary injunction must establish

that he is likely to succeed on the merits, that he is likely to

suffer irreparable harm in the absence of preliminary relief, that

the balance of equities tips in his favor, and that an injunction is
                                     [7]
in the public interest.’” Glossip v. Gross, 135 S.Ct. 2726, 2736

(2015) (citation omitted).   “Though each factor is important ...

‘[t]he sine qua non of this four-part inquiry is likelihood of

success on the merits.’” Sindicato Puertorriqueño de Trabajadores,

SEIU Local 1996 v. Fortuño, 699 F.3d 1, 10 (1st Cir. 2012) (per

curiam) (citation omitted). “To demonstrate likelihood of success on

the merits, plaintiffs must show ‘more than mere possibility’ of

success—rather, they must establish a ‘strong likelihood’ that they

will ultimately prevail.” Id. (citation omitted). The burden of proof

is on the movant. See Esso Std. Oil Co. v. Monroig–Zayas, 445 F.3d

13, 18 (1st Cir. 2006).

     Liviz has not shown that he has satisfied the prerequisites in

order to be entitled to an injunction.    He has not shown a reasonable

likelihood of success on the merits.     In fact, his complaint is

subject to dismissal.   Because Liviz has not shown a reasonable

likelihood of success on the merits, his motion is denied.

                                 ORDER

     Accordingly, the Court hereby ORDERS:


     1.   Plaintiff's motions for leave to proceed in forma pauperis
          (Docket Nos. 2, 4) are granted.

     2.   Plaintiff's motion for injunctive relief (Docket No. 5) is
          denied.

     3.   If Plaintiff wishes to pursue this action, he must, within
          thirty-five (35) days from the date of this Memorandum and
          Order, file an amended complaint that cures the pleading
          deficiencies noted above. Failure to comply with this



                                  [8]
          directive will subject this action to dismissal.

SO ORDERED.


                                   /s/ William G. Young
                                  WILLIAM G. YOUNG
                                  UNITED STATES DISTRICT JUDGE




                                 [9]
